Exhibit 10.1




LETTER OF INTENT TO ACQUIRE

INTERLOK KEY MANAGEMENT, LLC


This letter of intent confirms the terms upon which Butte Highlands Mining
Company, Inc. (“Butte Highlands”), proposes to acquire one hundred percent
(100%) of the equity interest of InterLock Key Management, LLC.(“INTERLOK” or
the “Company”) (the “Transaction”).  The purpose of this letter of intent is to
set forth basic terms and conditions of the Transaction, not to cover all of the
issues related to the Transaction.  Completion of Butte Highlands’ acquisition
of one hundred percent (100%) of INTERLOK is subject to Butte Highlands
completing due diligence of INTERLOK, satisfaction of conditions set out below
and the parties entering into a formal binding agreement.

Except for those provisions of this letter of intent dealing with
non-disclosure, confidentiality of information and exclusive negotiating rights,
the provisions of this letter of intent shall not be read as creating any
binding obligations on Butte Highlands or INTERLOK.



1.

Representations of  INTERLOK,




INTERLOK hereby represents to Butte Highlands as follows:



(a)

INTERLOK is a company formed under the laws of Texas and is in good standing
under the laws of its jurisdiction of incorporation;



(b)

INTERLOK’s authorized membership interests (“Interests”) are held by one member.



(c)

The Managing Member of INTERLOK holds 100% of the Interests.



(d)

All Interests of INTERLOK, issued and outstanding, have been duly and properly
issued in compliance with all applicable corporate and other laws, including
blue sky and federal securities laws;



(e)

INTERLOK’S audited financial statements for the years ended December 31, 2015,
and 2014, and unaudited interim financial statements for the three months ended
March 31, 2016, to be delivered to Butte Highlands, shall present fairly the
assets, liabilities (whether accrued, absolute, contingent or otherwise) and the
financial condition of INTERLOK as at the date thereof.  There will have been no
material change in the assets and liabilities from the date of the financial
statements;



(f)

INTERLOK is engaged in the business of developing and licensing its patented key
based encryption methods (the “Business”).  There are no proceedings pending or,
to the Company’s knowledge, threatened against or affecting the Company or any
of its officers, managers, employees, agents or members in their capacity as
such or any of the property or Business of the Company; and the Company is not
aware of any facts or circumstances which may give rise to any of the foregoing.





1







--------------------------------------------------------------------------------






2.

Representations of Butte Highlands Mining Company, Inc.,

  Butte Highlands represents as follows:



(a)

Butte Highlands is a company incorporated under the laws of Delaware and is in
good standing under the laws of its jurisdiction of incorporation;



(b)

Butte Highlands is a reporting company under the United States Securities
Exchange Act of 1934 (the “Act”) and is in good standing with respect to its
filings under the Act;



(c)

Butte Highlands’ authorized capital consists of

(i) 20,000,000 shares of Preferred stock, $0.001 par value, of which no shares
are issued and outstanding;

 (ii) 500,000,000 shares of Class A common stock, with a par value of $0.001 per
share, of which 1,443,017 shares of Class A common stock are issued and
outstanding; and,

(iii) 1,707,093 shares of Class B common stock, with a par value of $0.01 per
share, of which 1,538,872 shares of Class B common stock are issued and
outstanding.



(d)

The shares of Class A common stock of Butte Highlands are quoted on the OTC
Bulletin Board; and



(e)

There has been no material change in the affairs of Butte Highlands since its
most recent filings in Form 10-K and Form 10-Q under the Act, except as may be
disclosed in any Form 8- K filed under the Act.



3.

Purchase of One Hundred Percent (100%) of InterLock.  It is intended that Butte
Highlands will acquire one hundred percent (100%) of the Interests of INTERLOK
(the “Acquisition”).  The consideration for the Acquisition shall be the
issuance by Butte Highlands to the INTERLOK members, including the shares issued
to brokers and finders in connection with the Transaction, such number of shares
of Butte Highlands as shall be equal to ninety-five percent (95%) of the
outstanding shares of Butte Highlands at closing.  The shares to be issued to
the Shareholders shall be free of restrictions other than those imposed by
securities laws.



4.

Directors.  At Closing, the directors of Butte Highlands will serially resign
and will be replaced by persons nominated by the management of INTERLOK.



5.

Conditions.  The obligations of the parties to complete the Acquisition shall be
subject to the following conditions:





2







--------------------------------------------------------------------------------





(a)

All the representations of the parties shall be true and accurate at closing as
if they were made immediately prior to closing;



(b)

At least two (2) days prior to Closing, the legal counsel for INTERLOCK shall
prepare the Form 8-K announcing the Closing, which shall include all information
required by such form, including the information required by Form 10 with
respect to the parties, any other information required in connection with Butte
Highland ceasing to be a shell company as a result of this Transaction, the
Company’s Financial Statements and the Pro Forma Financial Statements, which
shall be in a form reasonably acceptable to Butte Highlands and in a format
acceptable for EDGAR filing;



(c)

The Managing Member shall have provided to Butte Highlands such information as
is necessary to satisfy Butte Highlands and its counsel that the Acquisition may
be completed in reliance of exemptions from applicable federal and state or
foreign securities laws;



(d)

At closing of the transactions contemplated hereby, Butte Highlands will have
cash in the approximate amount of US$45,000 and no significant liabilities other
than those incurred in connection with compliance with SEC reporting
requirements and the Transaction;



(e)

At closing Paul Hatfield  shall be paid the sum of $55,000 for services in
connection with this transaction. The fee shall be payable as follows: $25,000
in cash and the balance in the form of 250,000 restricted shares of Butte
Highlands Class A common stock. In addition, Mr. Hatfield shall be awarded
options to acquire an additional 350,000 shares of Butte Highlands Class A
 common stock at an exercise price equal to the closing price of Butte Highlands
common stock on the OTC Bulletin Board as of the close of business on the date
this this Letter of Intent is fully executed.  The options shall be exercisable
for twenty-four months commencing on the closing of the transaction contemplated
by this Letter of Intent and shall  have piggy-back registration rights.



(f)

Prior to closing, INTERLOK, may, in its sole discretion change its form of
business entity from a limited liability company to a corporation.



 6

Formal Agreement.  The parties shall take such steps as may be necessary and use
their best efforts to prepare and execute a definitive agreement as soon as
possible, but in any event not later than July 15, 2016.  During this period,
the parties will cooperate with each other and provide such documentation or
information as may be necessary to permit the parties to complete reasonable due
diligence with respect to the proposed Acquisition.



7.

Full Disclosure.  The Company shall disclose to Butte Highlands any and all
material information about the Business including any adverse conditions or
potentially adverse conditions currently known about INTERLOK that could affect
the Business.  Such disclosure shall not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
disclosure not misleading.



8.

Exclusivity.  In consideration of the undertaking by Butte Highlands of the
costs and expenses in conducting due diligence and continuing negotiations, the
Company and the Managing Member agree that, during the term of this letter of
intent, he will not seek or solicit,





3







--------------------------------------------------------------------------------

or engage anyone to seek or solicit, other suitors for a merger with, purchase
of, or reorganization with INTERLOK; will not make available to other potential
suitors information concerning itself; and will maintain confidentiality about
the Transaction contemplated by this Letter of Intent, except to the extent the
disclosure is required by applicable law or is made to advisors on a “need to
know” basis.



9.

Counterparts.  This letter of intent may be executed in one or more
counter-parts, each of which so executed shall constitute an original and all of
which together shall constitute one and the same letter of intent.



10.

Confidentiality



(a)

Definitions.  For the purpose of this Agreement, the following definitions shall
apply:



(i)

“Trade Secrets” shall mean any technical information, design, process,
procedure, formula or improvement, source codes or any portion thereof, whether
or not patentable, copyrightable or trademarkable, that is of value to the
disclosing party and is not generally known to the competitors of either party.
 Trade Secrets shall include, but not be limited to, information related to the
development and operation of either party’s products and services and
information concerning new proposed new products and services.



(ii)

“Confidential Information” shall mean any data or information, other than Trade
Secrets, that is considered confidential by the disclosing party and may be of
value to either party's competitors.  Confidential Information shall include,
but not be limited to, information relative to the current and proposed business
plans of either party and the financial information relating thereto.



(b)

Disclosure.  During the course of the discussions between the parties, the
parties may disclose to each other certain Trade Secrets and Confidential
Information, either directly, as by verbal or written communications, or
indirectly, as by permitting either party’s employees or authorized agents to
observe either party’s operations or processes.  These disclosures will be made
upon the basis of the confidential relationship between the two parties and upon
the mutual agreement that, unless specifically authorized in writing by an
authorized officer of the disclosing party, the non-disclosing party will:



(i)

Use such Trade Secrets or Confidential Information solely for the purpose of
evaluation of the proposed business relationship between the parties; or
conducting each party's business in furtherance of the business relationship
between both parties.



(ii)

Promptly return to the disclosing party, upon request, any and all tangible
material concerning such Trade Secrets and Confidential Information, including
all copies and notes, whether such material was made or compiled by either party
of this Agreement.





4







--------------------------------------------------------------------------------





(c)

Equitable Remedies.  In the event of a breach, or threat of breach, of any of
the foregoing provisions, the parties hereto agree that the harm to the
disclosing party suffered by said breach or threat of breach would not be
compensable by monetary damages alone and, accordingly, that the disclosing
party suffering from such breach or threat of breach, in addition to other
available legal or equitable remedies, would be entitled to any injunction
against such breach or threatened breach.



11.

Obligations. This letter of intent constitutes only a list of proposed points
that may or may not become part of a definitive agreement.  It is not based on
any agreement between the parties.  It is not intended to impose any obligation
whatsoever on either party, including without limitation, an obligation to
bargain in any way other than at arms’ length.  With the exception of the
obligations contained in Paragraphs 8 and 10 herein, the parties do not intend
to be bound by any agreement until both agree to and sign a definitive
acquisition agreement, and neither party may reasonably rely on any promises
inconsistent with this paragraph.  This paragraph supersedes all other
conflicting language.

If the foregoing is in accordance with your understanding of our intentions,
please sign where indicated below and this will serve as a letter of intent to
govern our relationship pending completion of a formal agreement.

Dated June 16, 2016

Yours truly,

BUTTE HIGHLANDS MINING COMPANY, INC.

           /s/ Paul Hatfield

By:
                                                                             


Paul Hatfield
President and CEO







INTERLOK KEY MANAGEMENT, LLC

Agreed and accepted as of the 16 day of June, 2016




                /s/ Jeff Barrett

By:                                                                             


Jeff Barrett
Managing Member


















5





